04/07/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: OP 21-0063



                                  No. OP 21-0063

MICHAEL JOHN STALEY,

              Petitioner,

      v.

COMMANDER DAN O'FALLON, Warden,
Cascade County Regional Prison,

              Respondent.


                                     ORDER

      Upon consideration of Respondent’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including June 12, 2021, within which to prepare, serve, and file his

response.




                                                                        Electronically signed by:
BF                                                                             Beth Baker
                                                                   Justice, Montana Supreme Court
                                                                              April 7 2021